DETAILED ACTION
This Office Action is in response to the Amendment filed on 09/30/2020
Claims 1-5, 7 and 11 are amended.
Claims 6, 9, 13 and 15 are canceled.
Claim 16 is new.
Claims 1-5, 7-8, 10-12, 14 and 16 are pending.

Allowable Subject Matter
Claims 1-5, 7-8, 10-12, 14, 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites in part,
the control apparatus further:
calculates expected time from a latest point in time to a point in time when any of the observed values exceeds a predetermined threshold by calculating a difference between the predetermined threshold and the latest observed value and dividing the difference by the slope of the latest observed value,
selects, from among the channels, a channel based on whether the expected time per channel exceeds a time threshold, and

A thorough search has been conducted for the subject matter with the most relevant prior art found to be discussed.
Prior art of record, Kobayashi (US20130325158A1) in ¶0071-¶0072 teaches trend calculation unit 41 calculates variation data from observed value of field device. ¶0020 teaches 
Erikson (US20100299119A1)- ¶0055–¶0060 teaches, a method and system for predicting time to service for equipment based one or more performance indicators, a plot or estimation of the performance indicator variation versus time, fitting of curve or indicator variation to data for extrapolating the variation and predicting future degradation, setting tolerance limit for performance indicator defining the conditions requiring maintenance, repair or replacement of equipment, estimating time to service based on the time before the extrapolation reaches the tolerance limit. However it doesn’t teach calculating an expected time when any of the observed values exceeds a predetermined threshold by calculating a difference between the predetermined threshold and the latest observed value and dividing the difference by the slope of the latest observed value.
Hollender (US20190073609A1) in ¶0071 and ¶0080 teaches predict how long it will take and/or the period until and/or predict at which date and/or time a provided setpoint and/or threshold, in particular a predefined setpoint and/or threshold and in particular a consequence threshold 28, is reached and/or crossed. However it doesn’t teach calculating an expected time when any of the observed values exceeds a predetermined threshold by calculating a difference between the predetermined threshold and the latest observed value and dividing the difference by the slope of the latest observed value.

No other art could be found which alone or in combination teaches the claimed method of calculating an expected time when any of the observed values exceeds a predetermined threshold by calculating a difference between the predetermined threshold and the latest observed value and dividing the difference by the slope of the latest observed value, in view of rest of the limitations of claim 1. Claim 1 is therefore allowed. 

Independent claim 11 recites similar limitation as claim 1 and is therefore also allowed for the same reason as above. Dependent claims 2-5, 7-8, 10, 12, 14, 16 directly or indirectly depends on claim 1 or 11 and are therefore also allowed due to their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISTIAQUE AHMED whose telephone number is (571)272-7087.  The examiner can normally be reached on Monday to Thursday 10AM -6PM and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISTIAQUE AHMED/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116